Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a measurement variable calculation unit” and “a learning unit” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The corresponding structure appears in Applicant’s Written Description beginning on paragraph [0039] and continuing for the rest of the document.  In those paragraphs are described a “measurement variable calculation unit” containing, as its constituent parts an optional feature extraction unit 3 [0043], an artificial intelligence (AI) unit 6 [0044], and no further structure.  No structure is disclosed for feature extraction unit 3.  AI unit 6 is described at length in paragraphs [0047]-[0055].  It is not clear precisely what structure or algorithm is present in the disclosed embodiment, as it appears to be directed to machine learning/AI in general.  The Written Description references the “learning unit” but does not contain disclosure of its constituent parts.  It is therefore impossible to construe the claim properly under 35 U.S.C. 112(f).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding the above limitations, the corresponding structure appears in Applicant’s Written Description beginning on paragraph [0039] and continuing for the rest of the document.  In those paragraphs are described a “measurement variable calculation unit” containing, as its constituent parts an optional feature extraction unit 3 [0043], an artificial intelligence (AI) unit 6 [0044], and no further structure.  No structure is disclosed for feature extraction unit 3.  AI unit 6 is described at length in paragraphs [0047]-[0055].  The Written Description references the “learning unit” but does not contain disclosure of its constituent parts.  It is therefore impossible to construe the claim properly under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (2003/0227382) in view of Zilouchian, Ali. "Fundamentals of neural networks." Intelligent control systems using soft computing methodologies 1 (2001): 1-5. (retrieved from https://umh1480.edu.umh.es/wp-content/uploads/sites/44/2013/02/Fundamentals_of_Neural_Networks.pdf on 3/15/2022)
	Regarding claim 1, Breed teaches a radiometric measurement device, comprising: a number n of sensors (Breed, [0033]), wherein a respective sensor of the number n of sensors is configured to generate associated sensor data (inherent: all sensors generate sensor data), such that overall a number n of sensor data is generated by way of the number n of sensors; and a learning unit, wherein the learning unit is configured to calculate the values of the number d of parameters on the basis of training data ([0034], [0072], [0116]).
	Breed lacks explicit teaching of a measurement variable calculation unit configured to calculate a number m of measurement variable values depending on the number n of sensor data on the basis of values of a number d of parameters (Breed teaches the use of machine learning for this function, but not the inner workings thereof beyond training)
	Zilouchian teaches a measurement variable calculation unit configured to calculate a number m of measurement variable values depending on the number n of sensor data on the basis of values of a number d of parameters (Zilouchian, section 2.6, “Multi-layer perceptron”, section 2.7 “Input-output mapping”)(this appears to be an equivalent to the disclosed embodiment, i.e., a multi-layer neural network taking as input sensor data and serving as output usable information)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the generally accepted machine learning methods of Zilouchian to implement the design and training of a learning machine as indicated by Breed in order to implement a functional machine learning algorithm.
	Regarding the subject matter added by amendment to claim 1, previously found in original claim 5, the combination of Breed and Zilouchian further teaches the at least one measurement variable is selected from a set of measurement variables comprising: filling level, positions and/or thicknesses of individual material layers, density, conveyed quantity, throughput, and material composition. (Breed, [0065], note in particular the “
	Regarding claim 2, the combination of Breed and Zilouchian further teaches the measurement variable calculation unit comprises at least one feature extraction unit configured to extract feature data from the number n of sensor data, on the basis of the values of the number d of parameters, and the at least one measurement variable calculation unit is configured to calculate the number m of measurement variable values from the feature data on the basis of the values of the number d of parameters.  (Zilouchian, throughout, this corresponds to the internal variables within the neural network)
	Regarding claim 3, the combination of Breed and Zilouchian further teaches the number n of sensors is selected from a set of sensors comprising: at least one radiometric sensor configured to generate sensor data in the form of a counting rate or radiation intensity data (Breed, [0033], radioactivity sensor), and/or a radiometric sensor configured to generate sensor data in the form of information about radiometric spectra, at least one sensor configured to generate sensor data in the form of temperature data (id., temperature sensor), at least one sensor configured to generate sensor data in the form of acceleration data (id., “still other possible sensors include […] acceleration”), at least one sensor configured to generate sensor data in the form of velocity data (id.), at least one sensor configured to generate sensor data in the form of position data (id.), at least one sensor in the form of an ultrasonic sensor ([0070]-[0074]) or laser sensor ([0073]), configured to generate sensor data in the form of information about a loading height profile ([0069]), and at least one sensor configured to generate sensor data in the form of moisture data ([0033]).
	Regarding claim 4, the combination of Breed and Zilouchian further teaches the learning unit is configured to extract a number n of training sensor data and a number m of associated setpoint values of the number m of measurement variable values from the training data, the measurement variable calculation unit is configured to calculate a number m of training values of the number m of measurement variable values depending on the number n of training sensor data, and the learning unit is configured to calculate the values of the number d of parameters on the basis of the number m of setpoint values of the number m of measurement variable values and the number m of training values of the number m of measurement variable values. (This description appears consistent with the generally accepted manner of training neural networks, see Zilouchian at 2.5.3, “Perceptron Algorithm”)
	
	Regarding claim 6, the combination of Breed and Zilouchian further teaches the conveyed quantity is total conveyed mass, the throughput is mass flow rate, and the material composition is content parameters. (Breed, [0074], [0075], amount of contents in the container may be considered total conveyed mass, object identification may be considered a “content parameter”)
Response to Arguments
	"If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).
	Applicant argues that the language in the preamble, namely, “a radiometric measurement device” be given sufficient weight to render Breed not relevant as prior art, notwithstanding the radiometric sensor present in Breed.  As the remainder of the claim provides sufficient structure and function to completely outline the device under examination, and because it is not clear what, specifically, is required to satisfy the language “a radiometric measurement device” beyond the presence of a radiometric sensor (as taught in Breed), there cannot be a definite reading of the claim that includes that preamble language as a limitation.  Accordingly, Applicant’s argument is therefore not persuasive.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884